Citation Nr: 9913709	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-45 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for spastic dysphonia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to March 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  The Board remanded this case to the 
RO for further development in May 1998.  Having complied with 
the instructions on remand, the RO returned the case to the 
Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's spastic dysphonia is productive of 
hoarseness with thickening of the left false vocal cord.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 30 percent for 
spastic dysphonia have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.1-4.14, 4.97, Diagnostic Code 6516 
(1998); 38 C.F.R. § 4.97, Diagnostic Code 6516 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  In the 
instant case, the Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1998).

The record shows that the RO granted service connection for 
spastic dysphonia in August 1991 and assigned a 10 percent 
evaluation effective from March 1990.  The RO made this 
determination based upon service medical records, which 
reported treatment for exercise-induced hoarseness and a 
diagnosis of traumatic laryngitis, as well as a VA 
examination which found a gap with an air leak in the 
veteran's larynx cord.  The RO confirmed and continued the 10 
percent evaluation in rating decisions dated in August 1993 
and July 1996.

The veteran's spastic dysphonia has been assigned a 10 
percent schedular evaluation pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6516 (1998).  The Board notes that, by 
regulatory amendment effective October 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
respiratory disorders.  See 61 Fed. Reg. 46720-46731 (1996).  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
Congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991). 

Prior to October 7, 1996, a 10 percent evaluation was 
warranted for moderate chronic laryngitis, with catarrhal 
inflammation of cords or mucous membrane and moderate 
hoarseness.  A 30 percent rating was warranted when the 
chronic laryngitis was severe, with marked pathological 
changes, such as inflammation of cords or mucous membrane, 
thickening or nodules of cords or submucous infiltration and 
marked hoarseness.  38 C.F.R. § 4.97, Diagnostic Code 6516 
(1996).

Under the revised criteria, a 10 percent rating is warranted 
if there is hoarseness, with inflammation of cords or mucous 
membrane.  A 30 percent rating will be assigned when there is 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  
38 C.F.R. § 4.97, Diagnostic Code 6516 (1998).

VA outpatient records indicate that the veteran received 
treatment in February and April 1996.  He complained of his 
throat becoming worse, his voice changing permanently, and 
the occasional loss of his voice.  He was assessed with 
chronic laryngitis.

The veteran was afforded a VA examination in May 1996.  He 
complained of voice problems since service and frequent sore 
throats.  Objective findings included a clear oropharynx, 
nasopharynx, and piriform fossa, and normal hypopharynx and 
epiglottis.  The endolarynx showed the left false cord to be 
larger than the right and to be causing interference with the 
air column.  There was no ulceration and the true vocal cords 
were mobile and clean, with no lesions or inflammation.  The 
examiner recommended that the veteran undergo a direct 
laryngoscopy to evaluate the fullness of his left true cord 
and diagnosed the veteran with chronic laryngitis.

The veteran appeared at a personal hearing at the RO in April 
1997.  He testified that he sustained a vocal cord injury in 
service when he fell and hit his throat.  He also said that 
he did a lot of shouting in service.  The veteran stated that 
he had never been hospitalized or received surgery for his 
throat disability.  He stated that his disability had 
worsened since the VA examination and that there were times 
when he could hardly talk.  

At a VA examination in July 1998, the veteran complained of 
hoarseness.  He reported sustaining an injury to his vocal 
cords in service but reported no history of excessive voice 
use.  Upon examination, the oropharynx was clear without 
inflammation and there were no polyps or purulence.  An 
indirect laryngoscopy showed the left false vocal cord to be 
much larger than the right.  It closed over the glottis 
during a formation and interfered with the veteran's voice, 
causing hoarseness.  Both true vocal cords were mobile, 
clear, and symmetrical, with proper adduction and abduction.  
The veteran was diagnosed with scarred hypertrophied left 
false cord apparently secondary to scarring, and mild 
hoarseness secondary to the left false cord.  There was no 
evidence of malignancy or vocal nodules or polyps.

The Board finds that the evidence of record supports a 30 
percent schedular evaluation under the revised criteria.  
Both VA examinations made objective findings of an enlarged, 
or thickened, left false vocal cord.  This finding, in 
conjunction with the veteran's hoarseness, fulfills the 
criteria for a 30 percent evaluation.  The Board notes that 
no findings of nodules, polyps, or pre-malignant changes have 
been made.  However, such findings are not necessary for an 
evaluation of 30 percent under the revised criteria if 
thickening of a cord and hoarseness are present. The most 
recent VA examination found that thickening of the left false 
vocal cord has caused speech disability, which warrants the 
maximum schedular rating of 30 percent, under the revised 
criteria. 


ORDER

An evaluation of 30 percent for spastic dysphonia is granted, 
subject to governing regulations concerning the payment of 
monetary awards.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

